Chief Justice Hise
delivered the opinion of the court.
It is the opinion of this court that a license granted in general terms, by virtue of the provisions of chapter 99 Revised Statutes, to keep a tavern, authorizes the tavern keeper to vend spirituous liquors in his bar-room or tavern, to Ms guests or others, in small quantities, to be drank in the tavern or elsewhere, and for so doing no tavern-keeper is liable to the penalty of sixty dollars for retailing spirits, or for keeping a tippling house, as defined by article 4th of chapter 99, Revised Statutes, 663, sections 1st and 3d of said article: and so much of the act approved 13th Decem*386ber, 1851, as provides that a license to keep a tavern merely shall confer no authority upon the tavern-keeper, to retail liquors, is virtually repealed by the provisions of the 5th and 11th sections of the 1st article of the chapter of the Revised Statutes above referred to ; from which it is manifest that a licensed tavern-keeper has the privilege of keeping and retailing spirituous liquors, &c., in his tavern, being responsible, however, in the mode provided in the law itself for the abuse of the privilege.
Harlan, Attorney Genet al, for the commonwealth; Johnson for defendant.
The judgments therefore are affirmed in both cases of the commonwealth against Peter G. Kamp.